The new sequence listing filed in the papers of February 22, 2021 has errors and is not accepted.  A copy of the sequence listing error report is attached herewith. The error report is also available in public pair or private pair under document code CRFD.  Please follow the instructions as mentioned in the error report to address the issue(s) to comply with 37 CFR 1.821 through 1.825. 

Since the above -mentioned reply appears to be bona fide, Applicant is given Two (2) MONTH or SIXTY (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


/VINOD KUMAR/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        





Attachment: SEQ-Error-REPORT.pdf